Citation Nr: 1311325	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  10-13 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine condition, including cervical myelopathy, radiculopathy and C-5, C-6, and C-7 fusion, to include as secondary to the service-connected lumbar spine and right knee disabilities.

2.  Entitlement to service connection for cervical radiculopathy involving the left upper extremity, claimed as numbness in the lower left arm and hand.

3.  Entitlement to a temporary 100 percent evaluation for convalescence following cervical spine surgery.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's claims for service connection for a cervical spine condition, service connection for cervical radiculopathy involving the left upper extremity, a temporary 100 percent evaluation for convalescence, and individual unemployability.  

In February 2011, the RO issued a rating decision granting the Veteran's claim for individual unemployability.  In that this was a full grant of the benefits sought related to the individual unemployability claim, the issue is no longer under appeal and the Board will not discuss it further.

In July 2011, the RO added a Report of General Information to the claims file, which indicated that the "Veteran called to withdraw his claim for temporary 100% that he filed on 7/7/2011."  The Board observes that the issue of whether a temporary 100 percent evaluation is warranted related to the Veteran's cervical spine surgery that is under appeal was not filed in July 2011; thus, there is no suggestion in the record that the Veteran wishes to withdraw the issue under appeal.  This issue, therefore, remains for Board consideration.

In November 2011, the Veteran presented testimony at a personal hearing conducted at the Philadelphia, Pennsylvania RO before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims file.

In addition to the paper claims files, there is an electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are entirely duplicative of the evidence in the paper claims files.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The Veteran's cervical spine disability, to include cervical myelopathy, radiculopathy and C-5, C-6, and C-7 fusion, did not have its onset in service and is not the result of a disease or injury incurred in active service and has not been causally related to a service-connected disability by competent evidence.
 
3.  The Veteran's cervical radiculopathy involving the left upper extremity, claimed as numbness in the lower left arm and hand, did not have its onset in service and is not the result of a disease or injury incurred in active service and has not been causally related to a service-connected disability by competent evidence. 

4.  The Veteran underwent cervical spine surgery in 2009; however, the surgery was not performed for a service-connected disability, but rather, for nonservice-connected cervical spine disability.




CONCLUSIONS OF LAW

1.  A cervical spine condition, including cervical myelopathy, radiculopathy and C-5, C-6, and C-7 fusion was not incurred in active service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

2.  Cervical radiculopathy involving the left upper extremity, claimed as numbness in the lower left arm and hand, was not incurred in active service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

3.  The criteria for a temporary total disability rating for convalescence are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

DUTIES TO NOTIFY AND ASSIST

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, in Dingess v. Nicholson, the Court held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in August 2009.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the RO in October 2009.  Therefore, the Board finds that VA has fulfilled its duty to notify in this case. 

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All available service treatment records as well as all identified post-service VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  Additionally, his Social Security Administration disability records were obtained in November 2010 and were also reviewed. 

A VA examination with respect to the cervical spine claims was obtained in June 2009, and an addendum opinion obtained in August 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed in detail below, the Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a reading of the service and post-service medical records in the Veteran's claims file and take into consideration the Veteran's competent lay statements regarding the onset, frequency and severity of his cervical spine symptoms and their history.  These opinions, when considered as a whole, take into account all of the pertinent evidence of record, to include the Veteran's service and post-service records and his lay statements, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  There is adequate medical evidence of record to make a determination in this case. 

The transcript of the Veteran's November 2011 Travel Board hearing as well as other lay statements provided by the Veteran and his representative are also of record and were considered when adjudicating these claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the undersigned VLJ noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record. 

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC (statement of the case) and SSOCs (supplemental statements of the case), which informed them of the laws and regulations relevant to these claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 






LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran has perfected the claims as to whether he is entitled to service connection for any cervical spine condition, including cervical myelopathy, radiculopathy and C-5, C-6, and C-7 fusion, and whether he is entitled to service connection for cervical radiculopathy of the left upper extremity.  In that the second issue is seemingly encompassed by the first, the Board will discuss them in the same analysis, rather than separate the analysis into two discussions.

The Veteran contends that he has a cervical spine disability, to include radiculopathy, due to the way he lifted things in service, and due to his already service-connected lumbar spine and right knee disabilities.  He believes that his lumbar spine disability damaged a nerve in his cervical spine causing disability and radiculopathy into his left upper extremity.  See the Veteran's March 2010 written statement and his hearing testimony, generally.

The Board does not doubt that the Veteran has a current cervical spine disability.  The first evidence of treatment is in the VA treatment records dated in January 2008, at which time the Veteran sought treatment related to soreness and weakness of the left upper arm.  He reported no joint pain and no tingling at that time.  In February 2008, he returned for treatment due to "intermittent numbness and pins and needle sensation in left side of head, neck, left arm and down left leg from hip to bottom of left foot."  From that point forward, the Veteran has received ongoing treatment related to his cervical spine.  March 2008 electromyography and nerve conduction studies (EMG/NCV) revealed no cervical radiculopathy.  In January 2009, a VA outpatient record notes the ongoing tingling and numbness and references a CT examination impression of spinal stenosis with disc protrusions most marked at C5-C6 and C6-C7.  Bilateral facet joint degenerative changes were also noted as present at multiple levels.  MRI impression was spondylolysis at L5 with Grade I spondylolisthesis of L5 on S1.  Additionally, in March 2009, the Veteran was described in a VA neurology note as having cervical myelopathy secondary to C5/6, C6/7 disc ridge complexes.  In July 2009, the Veteran underwent C5-6, C6-7 anterior cervical decompression and fusion surgery.  Thus, the initial element for establishing service connection, the existence of a current disability, is clearly met in this case.  The question is whether the current cervical spine disabilities were caused by, aggravated by or are otherwise due to an event of the Veteran's active service or any of the Veteran's service-connected disabilities.

A review of the Veteran's service treatment records (STRs) reveals that he was not treated related to his cervical spine at any time during service.  The STRs do show treatment in August 1978 and June 1979 for low back pain, but do not mention the cervical spine at all.  As to any evidence of radiculopathy of the left upper extremity, the STRs show that in 1979, the Veteran experienced trauma to the left elbow and received treatment, but there is otherwise no evidence of treatment of the left upper extremity.  Moreover, the left elbow treatment is without reference to any neurological impairment.

As to the Veteran's service-connected lumbar spine and right knee, the Board observes that the right knee was service-connected on the basis that the current disability is related to the in-service treatment for right knee ligament strains.  The lumbar spine was service connected on the basis that the current lumbar spine disability was caused by the Veteran's service-connected right knee disability.  

The Veteran underwent VA examination in June 2009 and the RO obtained an opinion as to whether any current cervical spine disability, to include radiculopathy of the left upper extremity, was either caused by the Veteran's active service or caused by his service connected lumbar spine or right knee disabilities.  The VA examination report is of record.  The examiner confirmed review of the claims file and confirmed the in-service treatment related to the left elbow, characterizing it has for bursitis and possible traumatic arthritis.  Based upon physical examination and review of the Veteran's history, the examiner confirmed that the appropriate diagnosis is cervical radiculopathy with radicular pain involving left greater than right upper extremity.  The examiner also confirmed that MRI revealed large disk osteophyte complex at C5-6, which impinges the spinal cord and causes severe spinal stenosis.  Further, the examiner noted that the Veteran has severe bilateral neuroforaminal narrowing at multiple levels.  As to causation, the examiner reported that based upon a review of the claims file, the Veteran was treated in 1979 for elbow pain with a diagnosis of bursitis and possible traumatic arthritis, which is "a completely separate issue than what is occurring at this time."  The examiner reported that the Veteran currently has cervical radiculopathy due to the large disk osteophyte complex at C5-6, which impinges the spinal cord and causes severe spinal stenosis, and due to the severe bilateral neuroforaminal narrowing at multiple levels.  "Thus, his current radicular complaints involving the left upper extremity are not related to the elbow injury he was treated for in service."  

In August 2009, the VA examiner followed-up with an addendum, wherein it was reported that "it is not at least as likely as not that [the Veteran's] current radiculopathy is related to his service-connected low back strain with mild S1 radiculopathy associated with right total knee arthroplasty."  Further, the examiner opined that the Veteran's "spine condition is most likely multifactorial in nature.  Contributing factors include age, family history/genetics, any repetitive use/overuse, and also any previous trauma...[I]t is less likely that his cervical radiculopathy is a result of his lower lumbar condition and right total knee arthroplasty."  Again, the Board observes that there is no evidence of trauma to the cervical spine during service, and no suggestion by either the record or by the Veteran of any trauma since service.  Moreover, there is no suggestion in the STRs that the Veteran sought treatment related to the cervical spine due to use/overuse.

Thus, the evidence reflects that while the Veteran does have a current cervical spine disability, he has no indication of an initial manifestation of that disability during his active service.  In fact, the initial reports of symptoms, according to the record, were in January 2008, more than twenty-five years following his active service.  While the passage of time is not a definitive basis for denying a service connection claim, the Board finds that the passage of more than twenty-five years between the Veteran's service and any documented treatment for the cervical spine, coupled with the fact that there is no evidence of symptoms of a cervical spine disability during active service, weighs against the notion that these current disabilities are related to any aspect of his period of active service.  

Accordingly, because the medical evidence of record does not support a finding that the Veteran's current cervical spine disabilities either were incurred in active service, or are due to any service-connected disability, there is no basis upon which to grant these claims either on a direct or secondary basis.

The Board also acknowledges the Veteran's assertion throughout the course of this appeal that his cervical spine disabilities are related either to the rigors of being a member of the Marine Corp, or are related to the already service-connected back and knee disabilities, and therefore should be service connected.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Although the Veteran is competent to describe his symptoms, whether the symptoms the Veteran experiences are in any way related to his current disabilities is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Likewise, the Veteran in this case does not have the medical expertise required to determine whether his cervical radiculopathy, or any other cervical spine disability was incurred in service or incurred due to any already service-connected disability.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, cervical neurological symptoms can have many causes, and medical testing and medical expertise are needed to determine etiology.  Thus, the Board finds that the Veteran is not competent to render a medical opinion on the onset and etiology of his current cervical spine disabilities.  The VA examiner's opinions are the only medical opinions, based upon a review of the complete claims file, addressing the relationship between the current disabilities and service and service-connected disabilities.  Thus, such medical opinions are of greater probative value than the Veteran's lay contentions.  Id.  

In conclusion, the competent evidence does not reveal a nexus to cervical radiculopathy or any other cervical spine disability occurring in service.  Further, the competent evidence does not indicate that the cervical spine disabilities are a result of the Veteran's service-connected lumbar spine or right knee disabilities.  While the Board has considered the Veteran's lay contentions as to the etiology of his current disabilities, the Board has accorded greater weight to the balance of the probative medical evidence of record.  Although the Veteran might sincerely believe that his cervical spine disabilities are related to service, he, as a layperson, is not qualified to render a medical opinion as to etiology or diagnosis.  As such, service connection must be denied.  38 C.F.R. §§ 3.303, 3.310.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable concerning these issues.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Temporary 100 Percent Evaluation

A temporary 100 percent evaluation may be assigned where a service-connected disability necessitated hospital treatment in a VA or an approved hospital for a period in excess of 21 days.  38 C.F.R. § 4.29 (2012).  A temporary 100 percent evaluation also may be assigned where it is established by report at hospital discharge or outpatient release that entitlement is warranted.  38 C.F.R. § 4.30.  A temporary 100 percent evaluation will be assigned under this section if treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence, (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or for continued use of wheelchair or crutches, or (3) immobilization by cast, without surgery, of one major joint or more. 

The Veteran seeks a temporary 100 percent evaluation for the recovery period following his cervical spine surgery in July 2009.  The Board concludes that the temporary 100 percent rating is not warranted for any convalescence period in this case.  The record reflects that the surgery for which he is seeking convalescence is related to the cervical spine disability, for which service connection is denied, above.  Because the cervical spine disability is not service connected, and because the surgery for which the Veteran is seeking a temporary 100 percent evaluation is related only to that non-service connected disability, it follows that the claim must be denied, as a matter of law.


ORDER

Service connection for a cervical spine condition, including cervical myelopathy, radiculopathy and C-5, C-6, and C-7 fusion, to include as secondary to the service-connected lumbar spine and right knee disabilities, is denied.

Service connection for cervical radiculopathy involving the left upper extremity, claimed as numbness in the lower left arm and hand, to include as secondary to the service-connected lumbar spine and right knee disabilities, is denied.

A temporary 100 percent evaluation for convalescence following cervical spine surgery is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


